UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

JUDITH A. SISTI,
Plaintiff,

V.

FEDERAL HoUsING FINANCE C-A~ N°- 17'005'JJM'LDA

AGENCY, FEDERAL HOME LOAN
MORTGAGE CORPORATION, and
NATIONSTAR MORTGAGE, LLC,

 

 

 

Defendants.
- )
CYNTHIA BOSS, )
Plaintiff, )
)
v. )
) C.A. No. 17-042-JJM-LDA
FEDERAL HOUSING FINANCE )
AGENCY and FEDERAL NATIONAL )
MORTGAGE ASSOCIATION, )
Defendants. )
)
ORDER

The Defendants have asked this this Court to amend its Order dated August 2,
2018 (ECF No. 39), to include the certification necessary to allow them to petition the
First Circuit for interlocutory review under 28 U.S.C. § 1292(b). ECF No. 41. The
Plaintiffs have opposed the motion. ECF No. 44.

The court should grant interlocutory appeals in only rare and exceptional
circumstances and Defendants have failed to satisfy this Court that this case presents
such a rare or exceptional situation. After considerable thought and reflection, the

Court is not of “the opinion that such order involves a controlling question of law as

 

to which there is substantial ground for difference of opinion and that an immediate
appeal from the order may materially advance the ultimate termination of the
litigation.” 28 U.S.C. § 1292(b). The Order is well founded and in line With
established United State Supreme Court precedent No court within the First Circuit
has offered a different opinion and, as noted in the Order, the conflicting out'of'circuit
cases almost all rely on a single district court opinion without making any
independent analysis of the law or facts.

Moreover, these same Defendants have brought this issue before this Court in
other cases on many previous occasions Each time that the issue has arisen, the
Defendants have resolved the matter with the plaintiffs without believing it
necessary to resolve the legal issue it now seeks to immediately appeal. For the
Defendants to claim now that they need expeditious and extraordinary relief appears
to be disingenuous

The Court DENIES Defendants’ Motion to Certify the August 2, 2018 Order
for Interl utory Appellate Review under 28 U. .C. § 2992(b). ECF No. 41.

IT IS S O ERE

 

 

John J. McConnell, Jr.
United States District Judge

October 15, 2018

